THE THIRTEENTH COURT OF APPEALS

                                    13-19-00029-CV


                                  Freddie Lee Walker
                                           v.
 Kathryn Slowik, Hearing Officer, Texas Board of Pardons and Paroles; Jesus Santos,
              Supervising Officer, Texas Board of Pardons and Paroles


                                   On Appeal from the
                       73rd District Court of Bexar County, Texas
                          Trial Court Cause No. 2018CI19241


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant although he is exempt from payment due to his affidavit of inability to

pay costs.

      We further order this decision certified below for observance.

March 26, 2020